[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 183 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 186 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 187 
On the first trial the jury disagreed. The plaintiff on the second trial recovered a verdict for $7,000, which the trial judge subsequently set aside for what he regarded as his own error in refusing a non-suit. On appeal from the order setting aside the verdict, the General Term reversed the order and directed judgment on the verdict, which was entered, and this appeal is brought by the defendant from the order of the General Term and the judgment pursuant thereto. The complaint alleges that the plaintiff was engaged in assisting in the management of the car under the direction of the driver, and was placed on the rear platform to drive the horse, and while so engaged was crowded from the platform by persons who were leaving the car, and was thrown under the wheels and injured, and that the injury was caused by the negligence of the defendant. The only specification of negligence contained in the complaint is that the platform on which the plaintiff was stationed for the purpose of driving the horse was an unsafe and unfit place upon which to put a boy of his age to perform the duty imposed upon him.
The trial judge submitted to the jury two questions, first,
whether there existed such an emergency at the time as to authorize the driver of the car to employ outside assistance to get the car back to the switch, and, second, if the jury found that such an emergency existed, whether he was negligent in placing a young boy under the circumstances upon the platform to drive the horse. The judge excluded from the consideration of the jury any claim of negligence other than the one set out in the complaint, and explicitly instructed them that unless they should find that the defendant was negligent in placing the plaintiff upon the platform to drive the horse, *Page 188 
the action could not be maintained. The question whether the driver was guilty of negligence in ordering the other boys to get off the car while it was in motion was not submitted to the jury. The trial judge seemed to assume that if the defendant was negligent in employing the plaintiff, by reason of his tender years, and placing him on the rear platform to drive the horse, it was chargeable for all that subsequently happened, independently of the question whether a new agency had intervened, which was the proximate cause of the injury. He granted the motion for a new trial because, upon further consideration, he had reached the conclusion that there was no negligence in employing the plaintiff for the service to which he was put, and also for the further reason that assuming there was negligence in this respect, it was not the proximate cause of the injury. The General Term, in reversing the order granting a new trial, expressed the opinion that the question of the defendant's negligence in placing the plaintiff upon the car to drive the horse, in view of his age and inexperience, was properly submitted to the jury, and that the verdict upon that ground was justified, but the court also held that the verdict could stand upon another ground, namely, the negligence of the driver in expelling the other boys from the car while in motion, in the manner disclosed by the evidence.
Whatever ground there might have been for presenting the case in this aspect to the jury, the verdict did not proceed upon that view. This aspect of the case was not presented to or passed upon by the jury. They were not permitted to consider it as a ground of their verdict, because the case was, by the explicit direction of the judge, made to turn upon the one question of negligence in placing the boy on the platform to drive the horse. The verdict, if sustained at all, must be sustained on the ground upon which the case was submitted to the jury. It would be obviously improper to sustain it on an independent ground which the jury were not permitted to consider. The trial judge, after the conclusion of the main charge in response to a request made by the defendant, but qualifying it, charged in substance that if the jury should find that the *Page 189 
driver was authorized under the circumstances to employ the plaintiff to assist him, and that he was of sufficient age and experience to make it proper for the driver to employ him and place him in the position he did, the plaintiff was a co-employee and could not recover, although the driver was negligent in ordering the boys to leave the car while in motion. The judge in this, as in the main charge, made the liability to depend on the original negligence in employing the plaintiff and placing him on the rear platform to drive the horse.
The counsel for the defendant, on the trial, excepted to the submission to the jury of the question of the existence of an emergency which authorized the driver to procure outside assistance, and also to the submission of the question of negligence in employing the plaintiff to render the service required. The judge at the trial and the judges at General Term concurred in the view that an emergency existed which justified the driver in employing assistance to escape from the dilemma brought about by the meeting of the cars. It is not claimed that the driver had any general authority to employ servants for the defendant. If he had authority to employ assistance under the circumstances of the case, it was an authority outside of the general scope of his employment. Clearly he had no authority, express or implied, to call upon bystanders to assist him in the discharge of any service which he himself could reasonably perform. If third persons undertook upon his solicitation and for his convenience to assist him in extricating the car from the blockade, when he could have accomplished the work himself, no authority to employ assistance could be implied. Such an implication could only arise when, in view of all the conditions, the driver could not himself without assistance, having a proper regard for the safety of passengers and the care of the car, have undertaken to take the car back to the switch. It is obvious that the driver could not at the same time have managed the brake and driven the horse. The driver of the other car had his own car and the horse to look after, and it does not appear that there was any other employee of the *Page 190 
company in the vicinity to whom the driver of the car which was to be moved could have applied for assistance. While the evidence is not very direct or satisfactory as to the necessity for aid, we think that question was properly submitted to the jury. The defendant gave no evidence upon the point. The conduct of the driver indicates that, in his opinion, assistance was necessary, and the jury might reasonably have reached the conclusion upon the evidence before them, in the absence of any contradictory evidence, that there was an emergency which gave to the driver authority to call in outside said on the occasion. The authority of a servant is not in all cases confined to the rendering of personal service. In every business and employment there are exigencies which are not anticipated and which require a servant to act, in the absence of the principal, for the immediate protection of his interests, and he may do things in his interest when the emergency arises which transcend his usual authority, and they will be deemed to have been authorized.
The jury having found that such an emergency existed in this case, the employment of the plaintiff to drive the horse was the act of the principal, and if his employment in this service directly by the principal would have been an act of negligence, his employment by the driver, acting for the time being in place of the master, was a negligent act imputable to the defendant. The service which the plaintiff was called upon to render was unquestionably intended to be a gratuitous service. He went upon the car in compliance with the request of the driver. If the service required of the plaintiff was a dangerous one for a boy of his age, from which personal injury to him might reasonably have been anticipated, the defendant might justly be chargeable if injury happened which was the natural consequence of the employment. The plaintiff, by reason of his youth and inexperience, might not appreciate the risk, and he would not be held to the exercise of the same discretion and judgment in entering upon the service as would be required of an adult. The question whether a child is sui juris generally arises in actions based on negligence, and *Page 191 
where contributory negligence either of the child or his parents is relied upon as a defense. The plaintiff was within the authorities old enough to exercise some degree of care. But if such a boy was an unfit person to place upon the platform to drive the horse, on account of the danger of injury to which it would expose him, it would be for the jury to determine whether he knew the danger or was chargeable with negligence in accepting the employment. But we are of the opinion that there was no reasonable ground upon the evidence for saying that the rear platform of the car was an unsafe place to place the boy, or that there was any negligence in placing him upon it to drive the horse. The platform was three feet and more from side to side and was separated from the horse by a dash or guard. If a man or boy should fall from the platform when the car was in motion, he would be in danger of being injured by the car, the platform not being of the same width as the track upon which the car ran. A person standing on the platform might fall from tripping, or from being jostled by persons leaving the car, or by reason of some obstruction on the track with which the car might come in contact, or from other causes which may be easily imagined. But the plain and practical question in this case was, whether any of these occurrences ought reasonably to have been anticipated as likely to happen if the boy should be put upon the platform to drive the horse back to the switch. We perceive no just ground for charging the defendant upon such an hypothesis. It was in no sense the case of putting a child at work upon a dangerous machine without instruction and warning. The plaintiff, as his evidence indicated, and as was stated to the jury, was a bright, intelligent lad, living on the street traversed by the defendant's cars. He was directed by his father to cut the ice from the sidewalk and was engaged in chopping the ice when he was requested by the driver to go upon the platform to drive the horse. The horse so far as appears was tractable, and when he started to drive there was no apparent reason why he would not safely perform the service required of him. *Page 192 
If the other boys had not got upon the car and commenced swaying it, there is no suggestion that any injury would have happened. It resulted from an unexpected and unanticipated conjunction of circumstances, not attending the ordinary use of the platform. The fact that by reason of the irruption of the boys and their skurrying to get off the car upon the order of the driver, the plaintiff lost his hold upon the reins and he was jostled off the car, does not we think prove or tend to prove that the platform was an unsafe place, or that there was negligence in placing the plaintiff upon it to drive the car, and this as we have said is the negligence charged and upon which the case was submitted to the jury.
Upon the case as presented we are of the opinion that this question of negligence was improperly submitted to the jury and that the order and judgment of the General Term should be reversed and the order of the Special Term granting a new trial should be affirmed, with costs to abide the event.
All concur, except HAIGHT, J., not sitting.
Judgment accordingly.